DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argued that the prior art does not expressly disclose the amended claimed limitation i.e. a solution layer between the base substrate and the light emitting element and in contact with the main body part and the contact part.
However as shown in rejection below, Fig 1C of Tamaki discloses the solution layer is in contact (electrically connected) with the main body part (1; Fig 1C) and the contact part (15/13/43) of the light emitting element. The solution layer is in contact with the electrodes (42n/42p) and electrodes are connected to the light emitting element. Hence solution layer is electrically connected to the light emitting main body part and the contact part.

Regarding claim 13, Applicant argued that the prior art does not expressly disclose the amended claimed limitation i.e. a solution layer between the base substrate and the light emitting element and in contact with the main body part and the contact part.
However as shown in rejection below, Fig 1C of Tamaki discloses the solution layer is in contact (electrically connected) with the main body part (1; Fig 1C) and the contact part (15/13/43) of the light emitting element. The solution layer is in contact with the electrodes (42n/42p) and electrodes are connected to the light emitting element. Hence solution layer is electrically connected to the light emitting main body part and the contact part.
For at least above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki  (US 2017/0054062; hereinafter Tamaki).
Regarding claim 1, Fig 1C of Tamaki discloses a display device comprising:

an electrode (42n/42p; Fig 1C; ¶ [0072]) on the base substrate (41; Fig 1C; ¶ [0072]);
a light emitting element (1; Fig 1C; ¶ [0072]) on the base substrate (41; Fig 1C; ¶ [0072]) and electrically connected to the electrode (42n/42p; Fig 1C; ¶ [0072]), the light emitting element (1; Fig 1C; ¶ [0072]) comprises a main body part (1; Fig 1C; ¶ [0039]) and a contact part (15/13/43; Fig 1C; ¶ [0039]) being in contact with the electrode (42n/42p; Fig 1C; ¶ [0072]) so as to be electrically connected (Fig 1C) to the electrode (42n/42p; Fig 1C; ¶ [0072]); and
a solution layer (2; Fig 1C; ¶ [0073]) between the base substrate (41; Fig 1C; ¶ [0072]) and the light emitting element (1; Fig 1C; ¶ [0072]) and in contact (Electrical contact; Fig 1C) with the main body part (1; Fig 1C; ¶ [0039]) and the contact part (15/13/43; Fig 1C; ¶ [0039]);
wherein the solution layer (2; Fig 1C; ¶ [0073]) comprises a light blocking material (¶ [0073]).

Regarding claim 2, Fig 1C of Tamaki discloses the solution part (2; Fig 1C; ¶ [0073]) surrounds the contact part (15/13/43; Fig 1C; ¶ [0039]).

Regarding claim 3, Fig 1C of Tamaki discloses the electrode (42n/42p; Fig 1C; ¶ [0072]) comprises a first electrode (42n; Fig 1C; ¶ [0072]) and a second electrode (42p; Fig 1C; ¶ [0072]) spaced apart from the first electrode (42n; Fig 1C; ¶ [0072]), and
the contact part (15/13/43; Fig 1C; ¶ [0039]) comprises:

a second contact part (15/43; Fig 1C; ¶ [0039]) connected to the second electrode (42n; Fig 1C; ¶ [0072]).

Regarding claim 4, Figs 1C and 2 of Tamaki discloses a base layer (11; Fig 2; ¶ [0040]);
a first semiconductor layer (12n; Fig 2; ¶ [0041]) on the base layer (11; Fig 2; ¶ [0040]);
a second semiconductor layer (12p; Fig 2; ¶ [0041]) on the first semiconductor layer (12n; Fig 2; ¶ [0041]);
a first element electrode (15/16p; Fig 2; ¶ [0040]) on the second semiconductor layer (12p; Fig 2; ¶ [0041]) and connected to the first contact part (15; Fig 2; ¶ [0040]) and
a second element electrode (13/16n; Fig 2; ¶ [0040]) on the first semiconductor layer (12n; Fig 2; ¶ [0041]) and connected to the second contact part (13; Fig 2; ¶ [0040]).

Regarding claim 5, Figs 1C and 2 of Tamaki discloses the light emitting element further comprises an element insulation layer (3; Fig 2; ¶ [0034]) covering at least a part of the first element electrode (15/16p; Fig 2; ¶ [0040]) and the second element electrode (13/16n; Fig 2; ¶ [0040]), and


Regarding claim 11, Fig 1C of Tamaki discloses a planarization layer (3; Fig 1C; ¶ [0049]) on the light emitting element (1; Fig 1C; ¶ [0072]) and the solution layer (2; Fig 1C; ¶ [0073]).

Regarding claim 13, Fig 1C of Tamaki discloses a manufacturing method of a display device, the manufacturing method comprising:
forming an electrode (42n/42p; Fig 1C; ¶ [0072]) on a base substrate (41; Fig 1C; ¶ [0072]);
forming a solution layer (2; Fig 1C; ¶ [0073]) by providing a solution comprising a light blocking material (¶ [0073]) on the electrode (42n/42p; Fig 1C; ¶ [0072]); 
transferring (Fig 1C) a light emitting element (1; Fig 1C; ¶ [0072]) into the solution layer (2; Fig 1C; ¶ [0073]) such that the solution layer (2; Fig 1C; ¶ [0073]) is in contact (Electrical contact; Fig 1C) with a main body part (1; Fig 1C; ¶ [0039]) and a contact part (15/13/43; Fig 1C; ¶ [0039]) and the contact part (15/13/43; Fig 1C; ¶ [0039]) is in contact with the electrode (42n/42p; Fig 1C; ¶ [0072]) so as to be electrically connected to the electrode (42n/42p; Fig 1C; ¶ [0072]); and 
bonding the light emitting element (1; Fig 1C; ¶ [0072]) with the electrode (42n/42p; Fig 1C; ¶ [0072]) by applying heat (¶ [0137]) to a part at which the light emitting element (1; Fig 1C; ¶ [0072])  is connected to the electrode (42n/42p; Fig 1C; ¶ [0072]).

Regarding claim 16, Fig 1C of Tamaki discloses during the forming of the electrode (42n/42p; Fig 1C; ¶ [0072]), a first electrode (42n; Fig 1C; ¶ [0072]) and a second electrode (42p; Fig 1C; ¶ [0072]) are spaced apart from the first electrode (42n; Fig 1C; ¶ [0072]) are formed, and
the contact part (15/13/43; Fig 1C; ¶ [0039]) comprises a first contact part (13/43; Fig 1C; ¶ [0039]) and a second contact part (15/43; Fig 1C; ¶ [0039]) spaced apart from the first contact part, and
during the transferring of the light emitting element , the transferring is performed such that the first contact part (13/43; Fig 1C; ¶ [0039]) connected to the first electrode (42n; Fig 1C; ¶ [0072]); and the second contact part (15/43; Fig 1C; ¶ [0039]) connected to the second electrode (42n; Fig 1C; ¶ [0072]).

Regarding claim 20, Fig 1C of Tamaki discloses during the bonding of the light emitting element and the electrode, a part at which the light emitting element is connected to the electrode is applied with heat through IR reflow oven (¶ [0137]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 9-10, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki  (US 2017/0054062; hereinafter Tamaki) as applied to claims 1 and 13 and further in view of Kang et al (US 2018/0122836; hereinafter Kang).
Regarding claim 6, Tamaki does not expressly disclose the electrode comprises gold or copper.
In the same field of endeavor, Kang discloses electrodes can be formed of gold or copper (¶ [0095]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the electrode is formed of gold or copper as taught by Kang for the purpose of using well-known and suitable metal materials known in the art for forming electrodes (¶ [0095]).

Regarding claim 9, Tamaki does not expressly disclose a pixel definition layer on the base substrate and covering a part of the electrode, wherein an opening which exposes a portion other than the part of the electrode is defined in the pixel definition layer and the light emitting element and the solution layer are located in the opening.
In the same field of endeavor, Fig 3 of Kang discloses a pixel definition layer (110; Fig 3; ¶ [0056]) on a base substrate (100; Fig 3) and covering a part of an electrode (CE/AE; Fig 3), wherein an opening (130; Fig 3) which exposes a portion other than the part of the electrode is defined in the pixel definition layer and light emitting element is located in the opening.


Regarding claim 10, Tamaki does not expressly disclose the light emitting element is a micro LED element.
In the same field of endeavor, Kang discloses a light emitting element can be micro LED element (¶ [0005]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the light emitting element is a micro LED element as it has high image quality and high reliability (¶ [0005]).

Regarding claim 12, Tamaki does not expressly disclose the contact part comprises tin and further comprises at least one of copper, silver or gold.
In the same field of endeavor, Kang discloses the contact part can be formed of tin and can further be formed of gold or copper (¶ [0095]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the contact part is formed of 
Regarding claim 15, Fig 1C of Tamaki discloses during the applying of heat (¶ [0137]), the contact part is bonded (15/13/43; Fig 1C; ¶ [0039]) with the electrode (42n/42p; Fig 1C; ¶ [0072]).
Tamaki does not expressly disclose the electrode comprises gold or copper, the contact part comprises tin.
In the same field of endeavor, Kang discloses electrodes/contact parts can be formed of gold or copper or tin (¶ [0095]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the electrode/contact part is formed of gold or copper and tin as taught by Kang for the purpose of using well-known and suitable metal materials known in the art for forming electrodes (¶ [0095]).

Regarding claim 19, Tamaki does not expressly disclose forming on a base substrate, a pixel definition layer covering a part of the electrode, wherein during the transferring of the light emitting element, the light emitting element is transferred into an opening of the pixel definition layer, the opening being defined to exposes a portion other than the part of the electrode.
In the same field of endeavor, Fig 3 of Kang discloses a pixel definition layer (110; Fig 3; ¶ [0056]) on a base substrate (100; Fig 3) and covering a part of an electrode (CE/AE; Fig 3), wherein an opening (130; Fig 3) which exposes a portion 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a pixel definition layer on the base substrate and covering a part of the electrode, wherein an opening which exposes a portion other than the part of the electrode is defined in the pixel definition layer and the light emitting element and the solution layer are located in the opening as taught by Kang for the purpose of forming the light emitting device that has a top emission (¶ [0103]) and also in order to enhance the productivity of light emitting diode display devices (¶ [0186]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki  (US 2017/0054062; hereinafter Tamaki) as applied to claim 1 and further in view of Kageyama et al (US 2020/0198969; hereinafter Kageyama).
Regarding claim 7, Tamaki discloses the solution layer (2; Fig 1C; ¶ [0073]) comprises a light blocking material (¶ [0073]).
However Tamaki does not expressly disclose the solution layer comprises a water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color.
In the same field of endeavor, Kageyama discloses a light blocking or shielding material can be formed using water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color (¶ [0046]).


Regarding claim 8, Tamaki discloses the solution layer (2; Fig 1C; ¶ [0073]) comprises a light blocking material (¶ [0073]).
However Tamaki does not expressly disclose the solution layer comprises an organic solvent and a black organic pigment dispersed in the organic solvent.
In the same field of endeavor, Kageyama discloses a light blocking or shielding material can be formed using water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color (¶ [0046]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer comprises an organic solvent and a black organic pigment dispersed in the organic solvent as taught by Kageyama as the film formed by such materials is suitable for using as light blocking material. (¶ [0046])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Moon et al (US 2018/0175268; Discloses the limitation of claim 1 except the limitation, the solution layer comprising light blocking material).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895